Citation Nr: 1624233	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  06-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to an effective date before December 9, 2013, for the award of service connection for loss of use of both feet.

2.  Entitlement to an effective date before December 9, 2013, for the award of service connection for bladder dysfunction.  

3.  Entitlement to an effective date before February 20, 2003, for the award of service connection for optic neuritis.  

4.  Entitlement to an effective date before February 4, 2001, for the awards of service connection for weakness of the bilateral upper and lower extremities.

5.  Entitlement to an effective date before December 9, 2013, for the award of special monthly compensation (SMC) based on the need for regular aid and attendance.

6.  Entitlement to an effective date before December 9, 2013, for the award of SMC based on the loss of use of both legs.

7.  Entitlement to an effective date before December 9, 2013, for the award of SMC based on loss of use of both feet.  

8.  Entitlement to an effective date before December 9, 2013, for the award of SMC based on loss of use of both feet with additional disabilities, right upper extremity weakness, optic neuritis, left upper extremity weakness, bladder dysfunction independently ratable at 50 percent or more.  

9.  Entitlement to an effective date before December 9, 2013, for the award of SMC at a special aid and attendance rate.  

10.  Entitlement to an effective date before December 9, 2013, for the award of automobile and adaptive equipment.

11.  Entitlement to an effective date before December 9, 2013, for the award of specially adapted housing.

12.  Entitlement to an effective date before December 9, 2013, for the award of Dependents' Educational Assistance.  

13.  Entitlement to additional dependency benefits from August 2004 to January 2005. 

14.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2013 and April 2014 rating decisions of the VA RO.  The November 2013 rating decision, implemented an October 2013 Board decision which had granted service connection for multiple sclerosis (MS), and assigned an initial 30 percent evaluation under the diagnostic code applicable to MS effective April 22, 1999.  A 30 percent rating is the minimum rating assigned when MS is service connected.  The regulations direct that when rating neurological conditions and convulsive disorders, generally diseases and their residuals will be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  VA is to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.

Accordingly, the Veteran was then scheduled for a VA examination in December 2013.  In January 2014, the Veteran's representative filed a notice of disagreement with the November 2013 rating decision arguing that the Veteran should be assigned a 100 percent rating.

An April 2014 rating decision then: 1) maintained the Veteran's 30 percent disability under the diagnostic code applicable to MS from April 22, 1999, to February 3, 2001; 2) assigned separate 10 percent ratings for the weakness of the bilateral upper extremities from February 4, 2001; 3) assigned separate 10 percent ratings for weakness of the bilateral lower extremities from February 4, 2001, to December 8, 2013; 4) assigned a 20 percent rating for optic neuritis from February 20, 2003; 5) assigned a 100 percent rating based on the loss of use of both feet from December 9, 2013; and 6) assigned a 60 percent rating based on bladder dysfunction from December 9, 2013. 

These ratings resulted in a combined schedular evaluation of 30 percent from April 22, 1999, 40 percent from February 4, 2001, 50 percent from February 20, 2003, 40 percent from December 8, 2013, and 100 percent from December 9, 2013.

The April 2014 rating decision also awarded SMC based on: 1) subsection (k), loss of use of a creative organ from April 22, 1999; 2) subsection (l), the need for aid and attendance, effective December 9, 2013; 3) subsection (m), loss of use of both legs effective December 9, 2013; 4) subsection (o), loss of use of both feet, effective December 9, 2013; 5) subsection (p), at an intermediate rate between subsections (l) and (m) because of the loss of use of both feet with additional disabilities, right upper extremity weakness, optic neuritis, left upper extremity weakness, bladder dysfunction independently ratable at 50 percent or more, effective December 9, 2013, and; 6) subsection (r), a special aid and attendance rate, effective December 9, 2013.  

The April 2014 also awarded entitlement to automobile and adaptive equipment, specially adapted housing, and Dependents' Educational Assistance, all effective December 9, 2013.  

An October 2015 decision awarded the Veteran additional benefits based on having a dependent daughter from April 22, 1999, from October 27, 2002, until January 1, 2004, and from January 17, 2005, until October 27, 2007.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he is entitled to a 100 percent disability rating, all awards of SMC, automobile and adaptive equipment, specially adapted housing, and Dependents' Educational Assistance, all effective April 22, 1999.  With that said, while the Board will not disturb the April 22, 1999, effective date that the November 8, 2013, rating decision assigned for the award of MS, it also notes that such effective date precedes both the Veteran's January 2004 date of claim to reopen and a final September 2003 Board decision denying the Veteran's claim of entitlement to service connection for MS.

With that said, in order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case (SOC); finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

In this case, in May 2014, the Veteran disagreed with all of the effective dates assigned by the April 2014 rating decision, to the extent that such effective dates were later than April 22, 1999.  While the RO issued an SOC in November 2015, such SOC was limited only to the questions of whether the Veteran was entitled to: 1) a rating in excess of 30 percent for MS from April 22, 1999, and 2) a TDIU.  It appeared to mildly touch on several of the issues listed on the cover page of this remand, but the Veteran's notice of disagreement was much further-reaching than addressed by the SOC, and indeed encompassed all of the issues listed on the title page.  Furthermore, in November 2015, the Veteran's requested that the AOJ review all evidence that it had submitted in the first instance, including the November 2015 statement itself.  With an incomplete statement of the case last issued in November 2014, remand is required in order to provide the AOJ with both the opportunity to address fully all of the Veteran's expressions of disagreement and to review and consider all newly-submitted evidence in the first instance.  

Additionally, in October 2015, the RO awarded the Veteran additional benefits based on having a dependent daughter from April 22, 1999, from October 27, 2002, until January 1, 2004, and from January 17, 2005, until October 27, 2007.  In January 2016, the Veteran expressed disagreement as to the effective dates of the dependency award, specifically requesting additional dependency benefits from August 2004 to January 2005.  As yet, an SOC does not appear to have been issued, and it is therefore proper to remand this issue to ensure that the Veteran is provided with an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran's TDIU claim is inextricably intertwined with the pending adjudication of the above-listed claims for earlier effective dates.  Adjudication of the TDIU issue must be deferred pending completion of the additional development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

Consider all issues listed on the title page, affording due consideration to all evidence submitted by the Veteran.  If any benefit sought cannot be granted, an SOC should be issued as to such issue in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




